FILED
                           NOT FOR PUBLICATION                                 JAN 06 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


RONALD DIBLE; MEGAN DIBLE,                       No. 08-16548
husband and wife,
                                                 D.C. No. 2:03-cv-00249-JAT
             Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

CITY OF CHANDLER, a municipality in
the State of Arizona; CHANDLER
POLICE DEPARTMENT, a law
enforcement agency of the City of
Chandler; BOBBY JOE HARRIS,
Chandler Police Chief and husband; JUDY
HARRIS, wife,

             Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                         Submitted September 21, 2009**
                            San Francisco, California

Before: SCHROEDER, CANBY and FERNANDEZ, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      In Appellant Ronald Dible’s and Appellant Megan Dible’s prior appeal to

this court, we held the district court abused its discretion when it imposed

sanctions on the Dibles pursuant to Rule 11 of the Federal Rules of Civil

Procedure, because “Rule 11 does not provide for the imposition of sanctions upon

the clients for the sins of their attorney.” Dible v. City of Chandler, 242 Fed.

App’x 473, 474 (9th Cir. 2007). After our mandate issued in that appeal, the

district court granted Appellees’ Rule 60(a) motion to correct a clerical mistake in

the judgment and ordered the clerk of the court to vacate its prior judgment and

enter an amended judgment imposing the Rule 11 sanctions against the Dibles’

counsel. The Dibles now appeal the district court’s order granting Appellees’ Rule

60(a) motion. Because the district court did not abuse its discretion in granting the

motion, we affirm.

      The record clearly reflects the district court originally intended to impose the

Rule 11 sanctions against the Dibles’ counsel and not against the Dibles

personally. The district court stated in its July 8, 2005, order that it was imposing

the sanctions “against Plaintiffs’ counsel” and set forth in detail counsel’s conduct

that supported the sanction award. Therefore, the district court’s subsequent

mistake in its February 13, 2006, order directing the clerk of the court to enter

judgment on the sanction award “against Plaintiffs” was the type of “clerical


                                          2
mistake” correctable under Rule 60(a). See Blanton v. Anzalone, 813 F.2d 1574,

1577 (9th Cir. 1987).

      AFFIRMED.




                                       3